Citation Nr: 0908791	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969, to include service in Vietnam from July 1968 to 
January 1969.  The Veteran had a second period of service 
from November 1970 to May 1972 from which he was discharged 
under other than honorable conditions. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened a previously denied 
service connection claim for PTSD and denied it on the 
merits.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim. See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Hence, the claim on appeal has been 
recharacterized as reflected on the title page.  

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  An April 1996 decision denied service connection for PTSD 
based on the absence of evidence a PTSD diagnosis and 
inadequate stressor information; the Veteran did not provide 
additional evidence by January 1997 as requested and did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision, and that determination became 
final.

2.  The evidence associated with the claims file subsequent 
to the April 1996 decision includes a PTSD diagnosis and 
stressor information provided by the Veteran; when considered 
with previous evidence of record this evidence relates to a 
previously unestablished fact that is necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 decision to deny service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence received since the RO's April 1996 decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
presented to reopen the PTSD claim, any perceived lack of 
notice or development is not prejudicial.  See 38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

In this case, in an April 1996 decision, the RO denied the 
Veteran's service connection claim for PTSD on the basis that 
there was no evidence of a diagnosis of PTSD in the record 
and because requested stressor information had not been 
provided.  Notice of this decision was issued to the Veteran 
on April 16, 1996.  Because the Veteran neither presented 
additional evidence by January 1997 as requested, nor filed a 
Notice of Disagreement with the April 1996 decision within 
one year of issuance of notice of the decision, the April 
1996 decision denying service connection for PTSD became 
final under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 
20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the PTSD claim 
since the final April 1996 decision.  Because the Board has 
the jurisdictional responsibility to consider whether it was 
proper to reopen the claim, regardless of the RO's 
determination on the question of reopening, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 1996 decision is 
new and material.  The evidence presented establishes a 
current PTSD diagnosis, and includes information relating to 
reported in-service stressors.  Specifically, a VA 
examination conducted in October 2002 resulted in a diagnosis 
of PTSD and, since April 1996, the Veteran has supplied 
several personal statements describing alleged in-service 
stressors.  The Board finds that this additional evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the service connection claim for PTSD, and the claim 
is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  To 
this extent only, the appeal is granted.


ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.


REMAND

Having reopened the service connection claim for PTSD does 
not end the Board's inquiry.  Rather, it places upon VA the 
duty to assist the appellant in the development of the merits 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. 
Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach); Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  38 U.S.C.A. § 5107(a).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran contends that he currently suffers from PTSD as a 
result of his experiences in Vietnam.  He served with the 
69th Engineer Battalion at Can Tho from July 1968 to January 
1969, with a military occupational specialty of carpenter.  
The Veteran reports that while stationed at Can Tho he was 
assigned to 11th Armor Engineering and served on body 
recovery duty; he maintains that this stressor supports the 
diagnosis of PTSD.  

The Veteran's reported stressors were referred to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification and a response was received in November 2007.  
JSRRC obtained a unit history from the 69th Engineer 
Battalion for 1968, the battalion headquarters of which was 
in Can Tho.  Company C of the 69th Engineering Battalion, 
which the Veteran was affiliated with as shown by his DD 214 
Form, was located in Binh Thuy in July and August 1969.  
There was no indication of any attack on Can Tho during that 
period, but there was a report of rocket fire on Bihn Thuy 
Air Base on July 8, 1968, resulting in one death and several 
injuries.  JSRRC was unable to determine if the Veteran might 
have been involved in the recovery of bodies explaining that 
this would be a detail, and details were not included in the 
unit records.  It was noted that the Veteran would need to 
provide the complete names and units of assignment for 
casualties in order for a further search to be undertaken.    

Post-response from the JSRRC in November 2007, there is no 
indication in the record that the Veteran was contacted and 
notified of the additional and more specific information 
which was necessary to complete a more thorough search of his 
reported stressors.  The RO reported that as of early 
February 2008, the Veteran had provided no additional 
information and accordingly issued a formal finding of 
insufficient information for stressor verification purposes, 
but the Board is unable to locate any document issued to the 
Veteran requesting additional stressor information consistent 
with the additional details sought by the JSRRC.  In the 
interest of fairness, the RO shall be requested to provide 
the Veteran with a summary of the findings made by JSRRC and 
the additional information requested which might assist in 
verification of the Veteran's reported stressor(s).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Should a stressor be 
verified, the scheduling of a VA examination to determine 
whether a diagnosis of PTSD is supported by a verified 
stressor would be warranted.  

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  This notice should address 
the disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC is requested to contact 
the Veteran and provide him with a 
summary of the findings made by JSRRC and 
advise him of the additional information 
sought by JSRRC which might assist in 
verification of the Veteran's reported 
stressor.  

3.  Should the Veteran respond with 
additional stressor information which is 
sufficient to warrant an attempt at 
stressor verification, JSRRC should be 
contacted and provided with this 
additional information.  

4.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental 
disorder which may currently be present.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
the Veteran has a current diagnosis of 
PTSD that is more likely than not due to 
a stressor which has been verified.  If 
PTSD due to a verified in-service 
stressor is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis.  If the examiner does not 
diagnose PTSD due to an in-service 
stressor, the examiner should explain why 
the Veteran does not meet the criteria 
for a diagnosis of PTSD.

5.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the Veteran, the AOJ must issue a 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


